NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS
                                                                           FILED
                             FOR THE NINTH CIRCUIT
                                                                           AUG 21 2015
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
LORENA FEE, an individual,                       No. 13-15703

               Plaintiff - Appellant,            D.C. No. 3:12-cv-00302-RCJ-VPC

  v.
                                                 MEMORANDUM*
MANAGEMENT & TRAINING
CORPORATION, a foreign corporation,

               Defendant - Appellee.


                    Appeal from the United States District Court
                             for the District of Nevada
                    Robert Clive Jones, District Judge, Presiding

                            Submitted August 20, 2015**
                              San Francisco, California

Before:        CLIFTON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Lorena Fee appeals from the district court’s judgment dismissing her action

alleging a violation of the Americans with Disabilities Act, 42 U.S.C. §§ 12101, et

seq. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a district

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court’s dismissal under Federal Rule of Civil Procedure 12(b)(6), Knievel v. ESPN,

393 F.3d 1068, 1072 (9th Cir. 2005). We affirm the district court’s order.

      The district court properly dismissed Fee’s action because the facts that Fee

alleged are conclusory and do not show that her eczema substantially limits her in a

major life activity. See 42 U.S.C. § 12102(1) (defining “disability”); 29 C.F.R.

§ 1630.2(i)(1)(ii) (defining “major life activities,” to include the “operation of a

major bodily function”); see also Weaving v. City of Hillsboro, 763 F.3d 1106,

1111 (9th Cir. 2014) (a disability is a physical or mental impairment that

substantially limits one or more major life activities of the individual who claims

the disability). The second amended complaint did not include allegations of fact

that Fee’s condition prevents her skin from functioning.

      AFFIRMED.




                                           2                                     13-15703